       Case 1:08-cr-00391-VM Document 47 Filed 02/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                    2/2/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 08 CR 391(VM)
          -against-              :                      ORDER
                                 :
RAFAEL CAJIGAS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated September 8, 2020, defendant Rafael Cajigas

(“Cajigas”) moved this Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (See Dkt. No. 41.)

     On November 11, 2020 the Court denied Cajigas’s motion. (Dkt.

No. 42.) By letter received by the Clerk’s Office on January 21,

2021, Cajigas informed the Court that he had not received an Order

on his motion. (See “Attached Letter.”)

     The Clerk of Court is respectfully directed to enter a copy

of the Attached Letter into the public docket, and mail a copy of

the Court's previous Order (Dkt. No. 42) to Rafael Cajigas,

Register Number 70495-054, Schuylkill FCI, Federal Correctional

Institution, P.O. Box 759, Minersville, PA 17954-0759, and note

service on the docket.


SO ORDERED.

Dated: New York, New York
       2 February 2021




                                    1
Case 1:08-cr-00391-VM Document 47 Filed 02/02/21 Page 2 of 4
Case 1:08-cr-00391-VM Document 47 Filed 02/02/21 Page 3 of 4
    ~t:Pt Fl     LA~~~ffiJq/qJ'(t:!_-1                               HARRISBURG   PA   171
     Federil Correctional Institution Schuylkill
                                                                     19 ·JAN 2021 ·PM 3   'L
     P.O.Box 759
     Minersville, PA 17954-0759                    H-~CElVED
     Mailed from
     Federal Correctional Institution
     Schuylkill,PA


                             •
                            .    '
                    I' '--~-~
\
(             L~$;
         ,.
              '~~t~
                                                     i0007- i3i699



                                                                                               *
                                                                                                        Case 1:08-cr-00391-VM Document 47 Filed 02/02/21 Page 4 of 4




                                                                                                   l~
